Citation Nr: 0322350	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-07 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) due 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1948 to 
January 1950, and again from September 1950 to September 
1951.  

The current claim was filed in May 2001.  This matter comes 
before the Board of Veterans' Appeals (Board) from a rating 
decision by the Huntington, West Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In March 
2003, the appellant and his wife appeared at the RO and 
testified at a video conference held before the undersigned, 
seated at the Board's office in Washington, D.C.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The service-connected disabilities prevent the appellant 
from securing or following any form of substantially gainful 
employment consistent with his education and occupational 
background.  


CONCLUSION OF LAW

Entitlement to a TDIU due to the service-connected 
disabilities is established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Prior to the filing of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  During the pendency of this claim, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.



II.  Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability (or multiple disabilities 
of a common etiology), this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability (or 
multiple disabilities of common etiology) ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  Marginal 
employment (generally, where the disabled person's earned 
annual income does not exceed the amount established by the 
Bureau of the Census as the poverty threshold for one person) 
shall not be considered substantially gainful employment.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  

In determining whether a claimant is entitled to a TDIU for 
compensation purposes, neither the claimant's nonservice-
connected disabilities nor his or her advancing age may be 
considered.  38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

The appellant was born in April 1923, and he is currently 
80 years old.  He has completed a fifth grade education, and 
he was employed as a coal miner from 1956 until 1979, when 
the coal mine was closed.  The appellant has no other 
employment experience or occupational background, and he has 
not worked since 1979.  He has established entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
currently rated 50 percent disabling; and for the residuals 
of a shell fragment wound of the right leg, rated 10 percent 
disabling.  These service-connected disabilities, which are 
of common etiology, are rated 60 percent disabling, in 
combination; consequently, the appellant meets the minimum 
schedular requirements for a TDIU.  

The appellant has also been rated permanently and totally 
disabled for pension purposes since 1979, but this rating was 
based upon consideration of numerous nonservice-connected 
disabilities, including pneumoconiosis with severe emphysema, 
peripheral arterial disease of the upper and lower 
extremities, scoliosis and other dorsolumbar spinal 
disabilities, and a deviated nasal septum.  

On the most recent VA psychiatric examination of the 
appellant in March 2001, he complained of frequently 
disturbed sleep, intrusive memories of his Korean War combat 
experiences, anxiety, and flashbacks.  He reported that he 
often dreams of his Korean experiences and that his hands are 
bloody, so that he feels compelled to get up and wash his 
hands.  He also related having survivor's guilt feelings and 
experiencing flashback episodes, usually three times weekly.  
His wife reported that he would exhibit a definite startle 
reaction if he heard a loud noise, especially immediately 
after he came home from the war; she also indicated that the 
appellant yelled and thrashed around in his sleep.  The 
appellant reported that he had never been hospitalized for 
psychiatric treatment, but that he had been receiving 
outpatient treatment and medication for his PTSD since 1998.  

On mental status examination in March 2001, the appellant's 
psychomotor activity was normal, and his speech was relevant, 
but he frequently became tearful when describing his 
experiences in Korea.  He reported having occasional suicidal 
ideas, but denied homicidal thoughts.  There were no 
delusions exhibited during this examination, and the 
appellant's affect was appropriate throughout.  The diagnosis 
was of PTSD, and the examiner reported a current Global 
Assessment of Functioning (GAF) score of 50.  According to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., 1994 (DSM-IV), a GAF of 50 is indicative of 
serious psychiatric symptoms or of serious impairment of 
social or occupational functioning, such as having no friends 
or being unable to keep a job.  

At the video conference held in March 2003, the appellant 
testified that his PTSD symptoms had gradually gotten much 
worse since he stopped working in 1979.  After this, he 
became very irritable and was unable to cope with other 
people to the extent that all social activities ceased.  His 
bad dreams and flashbacks began once he was no longer 
working, as well, and he still avoids people when ever 
possible.  

Although the Board recognizes that the appellant is no longer 
seriously seeking employment opportunities due to his 
advanced age, and that he has many nonservice-connected 
disabilities which undoubtedly limit his employability, the 
Board has concluded from the available evidence that the 
service-connected PTSD is productive of severe symptoms and 
social isolation which currently prevent him from securing or 
following any form of substantially gainful employment 
consistent with his very limited education and occupational 
background.  Accordingly, he is entitled to a TDIU due to 
service connected disabilities.  

ORDER

Entitlement to a TDIU due to service-connected disabilities 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

